DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 10/07/2020 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 8-10 under 35 U.S.C. 101 is rendered moot by the cancellation of the claims. 

     
   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (2014; IDS), Chal (2015, IDS), JP2015-513896 (IDS) and Borchin (2013; IDS) as evidenced by Xu (2015, Stem Cell Reports, 5:419-434).
Claim 1 is drawn to a method for producing skeletal muscle precursor cells comprising steps of 1) culturing pPSCs in a medium containing a GSK3b inhibitor; 2) culturing the cells obtained in step (1) in a medium containing an ALK-inhibitor; and 3) culturing the cells obtained in step (2) in a medium containing a cAMP inducer. 

At the time of filing the art was replete with methods of directing differentiation of pluripotent stem cells to become muscle cells or, prior to terminal differentiation, muscle precursor cells. 

Shelton taught culture pf pluripotent stem cells with a GSK3b inhibitor followed by culture in FGF lead to myogenic cells. Shelton taught that GSK3b inhibitors are potent mesoderm inducers and mesoderm gives rise to muscle. Shelton al taught By 7 weeks, 47% ± 3% of cells were MYH+ve myocytes/myotubes surrounded by a 43% ± 4% population of 
Similarly, Chal teaches the following: “Here we recapitulate the development of the muscle lineage in vitro from mouse and human pluripotent stem cells to produce multinucleated muscle fibers with organized myofibrils and Pax7+ cells exhibiting characteristics of satellite cells. The Pax7+ cells are able to reconstitute muscle fibers and satellite cells when grafted into the muscle of mdx mice, which lack dystrophin, the protein mutated in DMD.” Chal teaches that muscle is derived from the presomitic mesoderm and that Wnt activation (GSK3b inhibition) and BMP inhibition (Alk inhibition) directs cells to a presomitic mesodermal fate. Chal found that culture of ES cells with R-spondin (a Wnt activator/GSK3b inhibitor) and LDN193189 (Alk inhibitor) led to derivation of cells expressing presomitic mesodermal markers, and followed step-wise by culture with growth factors (HGF, IGF, FGF), to promote myogenesis. Myog+ myocytes were formed from Pax7+ MPCs.


Borchin taught a 2-step protocol for inducing pluripotent stem cells to differentiate into PAX7+ muscle precursor cells. Borchin taught conditions that had a combination of a GSK3b inhibitor and FGF as well as a GSK3b inhibitor and no FGF (claim 3).
	With regard to claims 4 and 5 reciting marker gene expression, it was well-known that muscle precursor cells (satellite cells) coexpress CD56, CD29 and PAX7, as evidenced by Xu. 
	With regard to purifying CD56-positive cells as recited in claim 6, and CD29-positive cells (claim 7), Borchin taught purifying the muscle precursor cells using the various marker leading to concentration of PAX7-positive muscle precursor cells, which also express PAX-3, CD56 and CD29. The Pax7+ precursors were enriched to 84%. Borchin taught dissociateion of cells prior to flow cytometry using trypsin as a cell-dispersing solution.  
	While Shelton, Chal, Borchin and JP2015513896 taught various and similar means of directing differentiation of pluripotent stem cells into muscle precursor cells, no reference taught the successive culture in a GSK3b inhibitor, followed by an ALK inhibitor, followed by a cAMP agonist. However, it would have been obvious for the skilled artisan to try combinations of known methods to arrive at the invention as claimed. For example, Shelton taught modification of a protocol taught by Xu that used a GSK3b inhibitor, FGF2 and a cAMP inducer and also discussed the variation used by Borchin. As well, different conditions were found to be more or less effective if aggregate culture was used over 2-dimensional culture. As well, Chal taught that use of LDN-193189 (an ALK inhibitor) in combination with the GSK-3b inhibitor prevented cells from forming lateral plate mesoderm and thereby increased the proportion of somatic mesoderm that give rise to muscle precursors. 

The courts held in In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980) held that "it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose;" wherein the "idea of combining them flows logically from their having been individually taught in prior art."


Applicant argues that if the claims were interpreted as A+B+C (GSKi+Alki+cAMP inducer), and the rejection is interpreted as a reference teaching , a second reference teaching B and a third reference teaching C, the determination of obviousness is through hindsight reasoning. In response, the references are not relied upon individually as teach A and B and C. The references taught GSK inhibition was necessary and sufficient to differentiate muscle from pPSCs. The other factors enhanced the differentiation. Thus each reference taught A. Chal taught A+B. JP2015-513896 taught A+C. Borchin taught A, alone, and specifically that FGF was not necessary (claim 3).
More specifically, Shelton and Chal each taught that GSKi led to formation of mesoderm and further culture in growth factor led to muscle. Shelton taught that FGF2 prevents expression of myoblast transcription commitment factors and thereby allows proliferation and expansion of muscle precursors prior to terminal differentiation. FGF2 is not necessary for terminal muscle differentiation (see page 517, col. 1). Chal cultured pPSC with GSKi and Alk inhibitor to specifically obtain presomitic mesoderm by blocking lateral mesoderm (Alk inhibitor) prior to culture with growth factors to obtain muscle.  JP2015-513896, taught culture with GSKi and forskolin (cAMP inducer) where the forskolin led to satellite cell proliferation and sensitization to muscle development (see Fig. 3 and para. 213-214) followed by culture in growth factor to obtain muscle.  Borchin taught GSKi led to induction of paraxial mesoderm from pPSCs. FGF was added to expand muscle progenitors (page 622) and muscle 
	Thus, hindsight reasoning was not used to combine references independently teaching only one of A, B or C. Furthermore, in response to Applicant’s argument that it was not obvious to try the combination, in light of the fact that GSKi was sufficient, and cAMP induction and Alk inhibition each, separately, were beneficial, it would be obvious to combine Alki and cAMP induction and reasonably expect that skeletal muscle precursors would be obtained. 



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (2014; IDS), Chal (2015, IDS), JP2015-513896 (IDS) and Borchin (2013; IDS) as evidenced by Xu (2015, Stem Cell Reports, 5:419-434) in view of Shi (2011, IDS) and Araoka (PLOS One, 2014, 9:e84881, pages 1-14).
Claim 1 is met by Shelton, Chal, JP2015-513896 and Borchin as set forth above. None of the references teach use of an AMP kinase inhibitor. 
However, Shi taught that dorsomorphin, an AMP kinase inhibitor, enhances myogenic differentiation.  Furthermore, Araoka, in differentiating pluripotent stem cells into intermediate mesoderm, teaches dorsomorphin is an ALK inhibitor as well as an AMP kinase inhibitor. Araoka also teaches the LDN193189 (used by Chal) as an ALK inhibitor. 

Applicant argues that the deficiencies of Shelton, Chal, JP2015-513896, Bochin Xu and Shi are discussed above. In response, Shi was not part of the rejection set forth above. However, the arguments were not persuasive as set forth above. 

The rejection of claims 1 and 7-11 under 35 U.S.C. 103 as being unpatentable over Shelton (2014; IDS), Chal (2015, IDS), JP2015-513896 (IDS) and Borchin (2013; IDS) as evidenced by Xu (2015, Stem Cell Reports,, 5:419-434) in view of Ohno (J Thorac Cardiovasc Surg 2003;126: 1537-48) is withdrawn in light of the cancellation of claims 8-10 and amendment to claim 11.
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632